Citation Nr: 1731729	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from April 1991 to July 1991 and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in pertinent part, denied entitlement to service connection for major depressive disorder.

The Board has remanded the claim several times, in April 2012, August 2013, November 2013, and April 2014, for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's diagnosed major depressive disorder is related to active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, have been met.  38 U.S.C.A. 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2016) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2016).  Given the favorable disposition of the Veteran's claim for service connection for a depressive disorder, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to the claim for service connection for an acquired psychiatric disorder other than a psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his currently diagnosed acquired psychiatric disability is the result of his military service.  

In reviewing his service treatment records, his August 1990 entrance examination reveals a normal psychiatric clinical evaluation.  A June 1994 Quadrennial examination shows that the Veteran reported that he was in good health and that he had no nervous trouble of any sort. 

His March 2003 Pre-Deployment Health Assessment shows that the Veteran reported no medical or dental problems and that in the past year, he had not sought any counseling or care for mental health.  The Veteran reported that he was in very good health. 

However, on his August 2003 Post-Deployment Health Assessment, the Veteran reported that over the last 2 weeks, he was bothered "Some" by little interest or pleasure in doing things and feeling down, depressed, or hopeless.  The Veteran also reported that during his deployment, he felt in great danger of being killed.

The Veteran's military personnel records, specifically his DD 214, show that his military occupational specialty was 11B10, Infantryman, and that he served in Kuwait from July 2, 2003 to October 1, 2003 as part of Operation Noble Eagle in support of Operation Enduring Freedom.  An October 2003 DA Form 638, Recommendation for Award, shows that the Veteran's Team Leader, SFC S.Q., Team Leader, Team 37, HHC, 1st BN 295th INF, Fort Bragg, recommended him for an Army Achievement Medal (AAM).  The proposed citation was for outstanding performance as M-249 Saw Gunner on the Strong American during Guardian Mariner Mission in support of Operation Enduring Freedom/Noble Eagle.  The Justification and Citation Data portion of the recommendation noted the Veteran's achievements for always being on the lookout for any possible threats, enemy, or possible danger during the mission and alerting fellow team members of any possible hostile intent.

The Veteran's April 2007 VA treatment records from the VA Medical Center in San Juan, Puerto Rico show that he was hospitalized for four days due to a psychiatric episode at work.  At the time, the Veteran's military personnel records and his VA treatment records show that he was a member of the Army National Guard and a state police officer in his civilian occupation.
An April 12, 2007 VA treatment record shows that the primary reasons for his psychiatric episode were civilian work related and domestic child support related.  However, the Veteran's April 13, 2007 VA treatment record shows that he reported that during his active service between February 2003 and January 2004, he was exposed to combat and received enemy fire.  He denied being injured during his service and did not report adjustment problems to the service.  He was diagnosed with major depressive disorder, single episode, and moderate.

The Veteran's June 2007 VA treatment record shows that he reported two previous depressive episodes in military settings in Virginia and Kuwait.  

A July 2007 military personnel record shows that the Veteran's Army National Guard unit shows that he was not attending unit drills due to a psychiatric condition and that he was pending a medical board to determine whether he could attend military exercises.

A September 2007 private medical record from the Administration of Retirement Systems of Employees of the Government and Judiciary for the Commonwealth of Puerto Rico shows that the Veteran was diagnosed with recurrent, severe major depression and chronic post-traumatic stress disorder.  In the Psychiatric Medical Report for the Disability Determination Program dated December 2007, the private medical provider, Dr. N.V.R, MD, noted that the Veteran reported that in 2003, after having been in Virginia in the Army, he began to feel a lot of anxiety, depression, insomnia, desires to do harm, with nightmares and negative thoughts, with desire to harm himself and others.  The Veteran also reported that after being in Kuwait, he felt desperate with nightmares of the conflicts living there.  

A March 2008 service treatment record shows that the Veteran was diagnosed with recurrent major depression and was recommended for separation from service.

An October 2011 private medical record from Dr. N.A.O., MD, shows that the Veteran reported being in good mental health before his active service in the Gulf War and that he started to develop nervous problems while in service, which were aggravated later by all of his conditions.  The private medical provider noted that the Veteran presents with depressed mood, and opined that it is more probable than not that his nervous problem is service connected due to stress of war and his back problem with constant pain. 

In a March 2012 statement (translated), the Veteran reports that he suffered stressing factors during active service in Fort Bragg, Poland, Persian Gulf, Suez Canal, Red Sea, Gulf of Suez, Gulf of Oman, and Kuwait from February 2003 to October 2003.  The Veteran reported that in July 2003, he and 12 crew members from his unit (XVIII ABN Corps Arty 92 SIB HHC 1/295 Inf.) boarded a ship named Strong American, a platform tow boat, bound for Poland.  He reported that he and his crew were in constant fear of Somali Pirates and terrorists and that they had to maintain a hypervigilant state so that no one from outside could obtain access to the ship.  The Veteran reported that one time, a ship with only one crew was too close to the perimeter.  He reported that he had one episode of depression to his team leader S.D., who told him to hold on until they returned to Bragg so that he could speak with their Commander and be able to return to Puerto Rico.  The Veteran reported that when the unit returned to the U.S., he was sent to a medical board which gave him a honorable discharge with the condition of major severe depression, anxiety, panic attacks, being hyper vigilant, and hyper aware.

A May 2013 memorandum from the Joint Services Record Research Center (JSRRC) shows that the Veteran's declared stressors during active service on board the Strong American could not be corroborated.  The JSRRC coordinated with the Military Sealift Command History Office, which stated that the ITB Strong American deck logs do not indicate that the ship was near Somalia at the time period of the stressor.

Based on the Veteran's above-mentioned 2007 VA treatment records and private medical records showing his diagnosis of PTSD and MDD, the Board, in an April 2012 remand, directed that the Veteran be afforded a VA psychiatric examination to provide an opinion as to whether a diagnosis of any psychiatric disorder, to include PTSD or depression, is appropriate; to determine whether it is as least as likely as not that the Veteran's PTSD is due to a verified in-service stressor; and to determine that if the Veteran has a psychiatric disorder other than PTSD, whether it is as likely as not that his disorder(s) manifested during, or as a result of, military service.

The May 2013 initial PTSD VA examination report shows that the Veteran reported that he joined the Puerto Rico National Guard in 1991, trained in the infantry, and deployed to the Gulf area (Kuwait) during Operation Noble Eagle and Enduring Freedom from February 2003 to January 2004.  The Veteran also reported that during his deployment to Kuwait, he was always under a lot of stress, unable to sleep for fear of being killed, but was not in combat.  The Veteran also reported that he was in a tugboat from Florida to Poland to pick up military equipment to deliver to Kuwait and that the tugboat broke down in the Mediterranean.  He reported that there were 12 military personnel on the tugboat, including himself, and that the living conditions were terrible.  The Veteran also reported that after service, he went back to work as a state policeman but that he continued to have problems of insomnia.  The Veteran also reported that he was sent for psychiatric evaluation after he threatened to kill his supervisor and that after it was recommended that he retire, he resigned from the state police force in 2007.  The Veteran reported that he receives social security disability benefits and VA compensation.

During the May 2013 initial PTSD VA examination, the Veteran presented his psychiatric evaluations from his private psychiatrist (Dr. N.V-R) and the Puerto Rico state police psychiatrist (Dr. D. M.M.).  The VA examiner noted that the Veteran began psychiatric treatment at the San Juan VA Community Health Center's (VACHS) Psychiatric Acute Inpatient Care Unit (PAICU) on April 12, 2007, when he was admitted after a nursing assistant from the primary care team accompanied him after he reported feeling anxious and hopeless, related to conflicts with a former common law relation over child support, and conflict at work.  The VA examiner noted the Veteran's April 16, 2007 discharge summary included the Veteran's diagnosis of Major Depressive Disorder, single episode, moderate.  

The VA examiner also noted that the Veteran was hospitalized again in August 2007 at the San Juan VACHS PAICU.  The VA examiner noted that the Veteran's August 17, 2007 discharge summary included that the Veteran, a state police officer, was on extended leave and was disarmed by his superiors in the state police.  The discharge summary also included that the Veteran was brought to the emergency room by his spouse, who found him on the roof with the intention of throwing himself off.

The VA examiner also noted that the Veteran was again hospitalized in March 2008 for his MDD, recurrent, due to pressure from legal issues (child support pension) and economic problems (e.g., car mechanical problem).  The discharge summary includes that the Veteran broke the glasses of his car with his right elbow and took some matches to set the car on fire.  The summary also includes that when his wife tried to stop him, he pushed her without noticing it. 

The May 2013 VA examiner opined that the Veteran's stressor from the Operation Noble Eagle/Enduring Freedom was related to the Veteran's fear of hostile military or terrorist activity.  However, the VA examiner also opined that the Veteran's symptoms (i.e., depressed mood, anxiety, chronic sleep impairment, flattened affect, etc.) did not meet the DSM-IV criteria for a diagnosis of PTSD, as there appeared no specific traumatic event in which the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and in which the Veteran's response involved intense fear, helplessness or horror.  Thus, the VA examiner opined that the Veteran's claimed condition of PTSD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

The May 2013 VA examiner did however, diagnose the Veteran with major depressive disorder, recurrent, severe.  However, the VA examiner opined that his MDD was not incurred in or caused by his military service but was related to work-related or family situations which had nothing to do with his military service. 

The Board, in its August 2013 remand, found the May 2013 VA examination inadequate for two reasons.  First, the Board noted that under the relevant regulations, where it is determined that a Veteran served in an area where he feared hostile military or terrorist activity, a stressor, or a specific event, need not be verified.  Second, the Board noted that the Veteran's private physician who diagnosed PTSD included the Veteran's reports of his in-service experience in Kuwait as a stressor supporting his diagnosis.  Thus, the Board requested an addendum VA medical opinion from the May 2013 VA examiner, clarifying these issues.

In a September 2013 VA addendum opinion to the May 2013 VA opinion, the same VA examiner from the May 2013 VA examination further opined that although the Veteran did meet the PTSD DSM-IV stressor criteria for having participated in Operation Noble Eagle/Enduring Freedom, he did not meet the following PTSD criteria: re-experiencing the traumatic event; persistent avoidance of stimuli associated with the trauma and general responsiveness; persistent symptoms of increased arousal.   

The VA examiner also further opined that although the Veteran did meet the DSM-IV criteria for MDD, recurrent, severe, it was not related to his active military service as he first sought treatment for the condition 3 years following military service for work-related and legal issues for non-payment of child support.  The VA examiner noted that the Veteran's VA treatment records show that he began treatment in the San Juan VACHS in February 2004 for migraines and sinusitis.  The VA examiner also noted that the Veteran, in October 2006, had a depression screening which resulted in a negative score for depression.

In an October 2013 brief, the Veteran's representative asserted that the Veteran's family and employment stressors in 2007 were triggered by his active service experience in Kuwait.  The Veteran's representative also asserted that the May 2013 and September 2013 VA medical opinions failed to address whether his family and employment problems are attributable to his avoidance of stimuli and re-experiencing the active service stressor or associated with his general numbing of responsiveness and symptoms of increased arousal.  

Based in part on the assertion by the Veteran's representative in his October 2013 brief, that the Veteran's service stressors were the underlying cause of his behavior which led to his family and work conflicts, the Board remanded the matter in November 2013 for a new VA examination to determine whether the PTSD or MDD at least as likely as not had their onset in service or is otherwise related to a disease or injury in service.  The Board instructed the VA examiner to consider the Veteran's assertions regarding his service stressors being the underlying cause of his family and work conflicts he discussed during treatment.

A March 2014 VA examination report shows that the Veteran was diagnosed with major depression.  The Veteran reported his active service from February 2003 to January 2004.  The VA examiner noted the above-mentioned psychiatric evaluations in April 2007 and his related hospitalizations in August 2007 and March 2008.  The Veteran reported his active service stressor of being in the boat, he was on guard duty and a small boat got very close to his boat and that he fired some shots in the air and that it was tense.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner further opined that although the Veteran did meet the PTSD DSM-IV stressor criteria for having participated in Operation Noble Eagle/Enduring Freedom, he did not meet the following PTSD criteria: re-experiencing the traumatic event; persistent avoidance of stimuli associated with the trauma and general responsiveness; persistent symptoms of increased arousal.   

The VA examiner also opined that although the Veteran did meet the DSM-IV criteria for diagnosis of MDD, recurrent, severe, his depression is not a result of his fear of hostile military activity experienced during his active service.  The VA examiner noted that no evidence found the Veteran's service stressor being the underlying cause of the family and work conflicts and that both conditions (service stressor/underlying cause) are separate conditions with different etiology. 

The Veteran's representative, in March 2014 and April 2014 briefs, challenged the March 2014 VA examiner's findings.  In its April 2014 remand, the Board found the March 2014 VA examination inadequate for the same reasons it found the September 2013 VA examination inadequate, as the March 2014 VA examiner did not take into consideration the Veteran's statements regarding the onset or course of his symptoms or his stressors.  The Board requested a new VA examination.

A November 2014 VA examination report shows that the VA examiner did not diagnose the Veteran with a mental disorder that conforms to DSM-5 criteria.  The VA examiner noted that the Veteran completed PTSD and Depression screenings in July 2014 and August 2014, which were negative for PTSD and Depression.  The VA examiner did note that the Veteran's August 2014 Psychiatric Initial Assessment's diagnostic impression was for Panic Disorder with Agoraphobia and Major Depressive Disorder, in remission.  The VA examiner also noted the Veteran's November 2014 VA treatment record assessment of MDD/panic d.o. with agoraphobia.  The VA examiner reviewed the Veteran's family and social, occupational and educational, and mental health histories.  The VA examiner noted that although the Veteran met the PTSD criteria for avoidance or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events, he did not meet the other criteria for PTSD under DSM-5.  

As for depression, the Veteran reported that the frequency of his depression comes and goes, that the duration was most recently, last week for maybe a few hours, and the severity was minimal.  The Veteran reported that he could not identify triggers.

The VA examiner noted that the Veteran completed a self-administered forced choice questionnaire that provides an overall estimate of the likelihood that an individual is feigning/exaggerating symptoms of psychiatric or cognitive dysfunction.  The VA examiner noted that the Veteran's total score was elevated above the recommended cutoff for the identification of likely feigning.  The VA examiner further noted that the Veteran endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders.  

The VA examiner also noted that the Veteran completed an individually administered, two-alternative, forced-choice test of biased responding for PTSD.  The VA examiner noted that the test was specifically standardized on a sample of Veterans applying for financial remuneration for a claim of disability resulting from PTSD.  The VA examiner noted that the Veteran's in this case score was above the cut-off score used to identify individuals from the normative sample who were deemed to be malingering PTSD symptoms.
The VA examiner noted that he would have to resort to mere speculation to opine if the Veteran met the criteria for a mental disorder other than PTSD because the Veteran was not cooperative with the exam.  Specifically, the VA examiner noted that the Veteran was administered two tests and the results from both of the tests were indicative of feigning symptoms.  The VA examiner noted that the Veteran was evaluated for 1.5 hours and that following the interview, he was given an opportunity to provide additional information and ask questions.
In a November 2016 statement, the Veteran's spouse reported that his depression began as soon as he left his family behind for war.  She reported that he is unable to perform daily tasks and that despite the RO's findings, the Veteran has good family support and that his condition is not due to family problems.

In a May 2017 translation of statements, the Veteran's former roommate on active duty in 2003, Spc. V.L., reported that the Veteran had two episodes of depression and anxiety, the first in Campsite Ft. A.P. Hill, Bowling Green, VA where Spc. V.L reports that the Veteran confessed to him that he wanted to take his life.  Spc. V.L. reported that the second time was when they arrived in Kuwait.  Spc. V.L. also reported that the Veteran did not receive medical treatment as he did not want to put the assigned in danger. 

The Veteran's former Team Leader, Sgt. S.D. also reported that the Veteran had two depression and anguish episodes; the first one taking place at Ft. AP Hill Bowling Green, VA 22427 camp site and the second one when they arrived in Kuwait. 

The Veteran's representative, in a May 2017 brief, continued to assert that the Veteran's psychiatric disorder(s) were incurred in or caused by the claimed in-service injury, event or illness. 

The Board finds that the November 2014 VA examination is inconclusive at best, and therefore inadequate, as the VA examiner noted that he would have to resort to mere speculation to opine if the Veteran met the criteria for a mental disorder other than PTSD because the Veteran was not cooperative with the exam.  The Board also finds that, after four previous remands and VA examinations, another remand and VA examination will not likely reveal any more of a definitive conclusion as to whether the Veteran's diagnosed major depressive disorder had its onset in service.  As the Board has found the previous VA examinations inadequate, it is left with the other objective medical evidence of record (service treatment records, VA treatment records, private medical records), military personnel records (DD 214, Recommendation for Award) and lay statements by the Veteran, his fellow unit members, and his spouse, to make its decision.

After a review of the record, the Board finds that the evidence in this case is at least in equipoise with regard to whether the Veteran's acquired psychiatric disability, diagnosed as major depressive disorder, is related to his service.

There is no dispute that Veteran is competent to report symptoms of anxiety, increased arousal, avoidance, panic attacks, dissociative episodes and re-experiencing traumatic events and because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  The Board finds the Veteran's statements about his in-service fear of Somali pirates or terrorist attacks to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence of record, to include his service treatment records and his military personnel records of possible enemy threat during his deployment to Kuwait.  

Specifically, his August 2003 Post-Deployment Health Assessment shows that the Veteran reported that over the last 2 weeks, he was bothered "Some" by little interest or pleasure in doing things and feeling down, depressed, or hopeless.  The Veteran also reported that during his deployment, he felt in great danger of being killed.  This statement, made while on active duty and before his April 2007 psychiatric episodes, is probative evidence that his psychiatric symptoms had their  onset in active service.  Even though the Veteran did not seek treatment for his claimed depression, this statement shows at least a complaint of psychiatric symptoms in service and is also consistent with his VA treatment records and private medical records, as well as the lay statements of his fellow unit soldiers, where he reportedly experienced depression and anxiety during his deployment to Kuwait.  

Furthermore, the Veteran's military personnel records, show that his Team Leader, SFC S.Q., recommended him for an Army Achievement Medal (AAM) in October 2003 for his active duty performance as a M-249 Saw Gunner on the Strong American during Guardian Mariner mission in support of Operation Enduring Freedom/Noble Eagle. Specifically, the recommendation cites the Veteran for always being on the lookout for any possible threats, enemy, or possible danger during the mission and alerting fellow team members of any possible hostile intent.  This military personnel record makes plausible the Veteran's claim that he feared for his life while on his deployment to Kuwait aboard the towboat Strong American.  

His December 2007 statement to his private medical provider for his social security disability determination shows that the Veteran reported that after being in Kuwait, he felt desperate with nightmares of the conflicts living there.  Although these statements are not in great detail as to the events, they show that since service the Veteran has consistently related his psychiatric symptoms to his active service.

Further, the Veteran's private medical provider, in the October 2011 private medical examiner noted that the Veteran presented with depressed mood, and opined that it is more probable than not that his nervous problem is service connected due to stress of war.  While not definitive, the evidence has placed the record at least in equipoise as to whether the Veteran's diagnosed major depressive disorder is related to service.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability, diagnosed as major depressive disorder, is warranted.  38 U.S.C.A. § 5107 (b) (West 2016); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, is granted.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


